Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following examiner’s amendment is allowed as the required election was without traverse, thus the following non-elected claims are cancelled. 

   Please cancel claims  16-18

				Reason for Allowance
Claims 1-5, 7-15 and 19 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. RU2707243C2, and JP 2017026830 A.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a movable member configured to: move between a first state and a second state, wherein thstate, the incident light  obliquely to an optical axis of the incident light, wherein the incident light on the movable member, in the first state, is attenuated and emitted to an outside such that a power of the incident light is lower than a power of the incident light when the movable member is in the second state; and emit, in the second state, the incident light to be aligned with the optical axis of the incident light or emit the incident light to be parallel to the optical axis of the incident light; and Page 3 of 12Application No. 16/960,133 Reply to Office Action of January 13, 2022 one of a scattering portion that scatters at least a part of the refracted and emitted light or an absorption portion that absorbs at least the part of the refracted and emitted light in combination with the rest of the limitations of the base claim.  
	Claim 19 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious the movable member includes: a non-light-transmissive portion that: does not allow the incident light to pass therethrough; and reflects the incident light; and a light-transmissive portion that allows the incident light to pass therethrough, wherein the incident light is incident on the non-light-transmissive portion in the first state, and the incident light is incident on the light-transmissive portion in the second state, the first state is taken during non-fitting to a counterpart connector, the second state is taken during fitting to the counterpart connector, and the incident light on the movable member, in the first state, is attenuated and emitted to an outside such that a power of the incident light is lower than a power of the incident light when the movable member is in the second state; and one of a scattering portion that scatters at least a part of the light reflected by the non-light-transmissive portion or an absorption portion that absorbs at least the part of the light reflected by the non-light-transmissive portion in combination with the rest of the limitations of the base claim.  

Claims 2-5, 7-15 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883